Exhibit 10.9

Momenta Pharmaceuticals, Inc.

Nonstatutory Stock Option Agreement
Granted Under 2004 Stock Incentive Plan, as amended


1.             GRANT OF OPTION.

This agreement evidences the grant by Momenta Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on August 22, 2006 (the “Grant Date”) to Craig
Wheeler, the Company’s President as of such date and Chief Executive Officer as
of September 12, 2006 (the “Participant”), of an option to purchase, in whole or
in part, on the terms provided herein and in the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), a total of 355,223 shares (the “Shares”) of
common stock, $0.0001 par value per share, of the Company (“Common Stock”) at
$16.18 per Share.  Unless earlier terminated, this option shall expire at 5:00
p.m., Eastern time, on August 21, 2016 (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.


2.             VESTING SCHEDULE.

Subject to the acceleration provisions set forth in that certain Employment
Agreement, dated August 22, 2006, between the Company and the Participant (the
“Employment Agreement”), this option will become exercisable (“vest”) as to (i)
25% of the original number of Shares on August 22, 2007 and (ii) as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following August 22, 2007 until the fourth anniversary of the
Grant Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


3.             EXERCISE OF OPTION.


(A)           FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THIS OPTION SHALL BE
BY WRITTEN NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT A, SIGNED BY THE
PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS PRINCIPAL OFFICE, ACCOMPANIED BY
THIS AGREEMENT, AND PAYMENT IN FULL IN THE MANNER PROVIDED IN THE PLAN.  THE
PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF SHARES COVERED HEREBY, PROVIDED
THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE FOR ANY FRACTIONAL SHARE.

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he exercises this option, is, and has been at all
times since the Grant Date, an employee, officer or


--------------------------------------------------------------------------------




director of, or consultant or advisor to, the Company or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an “Eligible Participant”).


(C)           TERMINATION OF RELATIONSHIP WITH THE COMPANY.  SUBJECT TO THE
PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT, IF THE PARTICIPANT CEASES TO
BE AN ELIGIBLE PARTICIPANT AS A RESULT OF:


(1)           VOLUNTARY RESIGNATION OF HIS EMPLOYMENT FROM THE COMPANY OTHER
THAN FOR “GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT), THEN, EXCEPT AS
PROVIDED IN PARAGRAPHS (D) AND (E) BELOW, THE RIGHT TO EXERCISE THIS OPTION
SHALL TERMINATE THREE MONTHS AFTER SUCH CESSATION (BUT IN NO EVENT AFTER THE
FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO THE
EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF
SUCH CESSATION; OR


(2)           TERMINATION BY PARTICIPANT OF HIS EMPLOYMENT WITH THE COMPANY FOR
“GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT) OR TERMINATION OF
PARTICIPANT’S EMPLOYMENT BY THE COMPANY WITHOUT “CAUSE” (AS DEFINED IN THE
EMPLOYMENT AGREEMENT), THEN, EXCEPT AS PROVIDED IN PARAGRAPHS (D) AND (E) BELOW,
THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE ONE YEAR AFTER SUCH CESSATION
(BUT IN NO EVENT AFTER THE FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL
BE EXERCISABLE ONLY TO THE EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE
THIS OPTION ON THE DATE OF SUCH CESSATION.

Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.


(D)           EXERCISE PERIOD UPON DEATH OR DISABILITY.  SUBJECT TO THE
PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT, IF THE PARTICIPANT DIES OR
BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO
THE FINAL EXERCISE DATE WHILE HE IS AN ELIGIBLE PARTICIPANT AND THE COMPANY HAS
NOT TERMINATED SUCH RELATIONSHIP FOR “CAUSE” AS SPECIFIED IN PARAGRAPH (E)
BELOW, THIS OPTION SHALL BE EXERCISABLE, WITHIN THE PERIOD OF ONE YEAR FOLLOWING
THE DATE OF DEATH OR DISABILITY OF THE PARTICIPANT, BY THE PARTICIPANT (OR IN
THE CASE OF DEATH BY AN AUTHORIZED TRANSFEREE), PROVIDED THAT THIS OPTION SHALL
BE EXERCISABLE ONLY TO THE EXTENT THAT THIS OPTION WAS EXERCISABLE BY THE
PARTICIPANT ON THE DATE OF HIS OR HER DEATH OR DISABILITY, AND FURTHER PROVIDED
THAT THIS OPTION SHALL NOT BE EXERCISABLE AFTER THE FINAL EXERCISE DATE.


(E)           DISCHARGE FOR CAUSE.  IF THE PARTICIPANT, PRIOR TO THE FINAL
EXERCISE DATE, IS DISCHARGED BY THE COMPANY FOR “CAUSE” (AS DEFINED IN THE
EMPLOYMENT AGREEMENT ), THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE
IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH DISCHARGE.


4.             WITHHOLDING.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment

2


--------------------------------------------------------------------------------




of, any federal, state or local withholding taxes required by law to be withheld
in respect of this option.


5.             NONTRANSFERABILITY OF OPTION.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


6.             PROVISIONS OF THE PLAN.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

Dated: August 22, 2006

By:

  /s/ Richard P. Shea

 

 

 

 

Richard P. Shea

 

 

 

 

Vice President, Chief Financial Officer

 

3


--------------------------------------------------------------------------------




 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan, as amended.

PARTICIPANT:

 

 

 

 

 

 

/s/ Craig A. Wheeler

 

 

 

 

Address:

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A

NOTICE OF STOCK OPTION EXERCISE

Date:                           

Participant name and address:

                                             

                                             

                                             

 

Attention:  Treasurer

Dear Sir or Madam:

I am the holder of an Nonstatutory Stock Option granted to me under the Momenta
Pharmaceuticals, Inc. (the “Company”) 2004 Stock Incentive Plan, as amended, on
                     for the purchase of                     shares of Common
Stock of the Company at a purchase price of $                  per share.

I hereby exercise my option to purchase                  shares of Common Stock
(the “Shares”), for which I have enclosed                       in the amount of
$                 .  Please register my stock certificate as follows:

 

 

(check applicable box)

 

 

 

 

Name(s):

 

 

o

TEN COM

 

 

 

 

 

 

 

 

o

TEN ENT

 

 

 

 

 

Address:

 

 

o

JT TEN

 

 

 

 

 

Tax I.D. #:

 

 

o

UNIF GIFT MIN ACT

 

I represent, warrant and covenant as follows:


1.             I AM PURCHASING THE SHARES FOR MY OWN ACCOUNT FOR INVESTMENT
ONLY, AND NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION
OF THE SHARES IN VIOLATION OF THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”),
OR ANY RULE OR REGULATION UNDER THE SECURITIES ACT.


--------------------------------------------------------------------------------





 


2.             I HAVE HAD SUCH OPPORTUNITY AS I HAVE DEEMED ADEQUATE TO OBTAIN
FROM REPRESENTATIVES OF THE COMPANY SUCH INFORMATION AS IS NECESSARY TO PERMIT
ME TO EVALUATE THE MERITS AND RISKS OF MY INVESTMENT IN THE COMPANY.


3.             I HAVE SUFFICIENT EXPERIENCE IN BUSINESS, FINANCIAL AND
INVESTMENT MATTERS TO BE ABLE TO EVALUATE THE RISKS INVOLVED IN THE PURCHASE OF
THE SHARES AND TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO SUCH
PURCHASE.


4.             I CAN AFFORD A COMPLETE LOSS OF THE VALUE OF THE SHARES AND AM
ABLE TO BEAR THE ECONOMIC RISK OF HOLDING SUCH SHARES FOR AN INDEFINITE PERIOD.

Very truly yours,

 

 

 

 

(Signature)

 

6


--------------------------------------------------------------------------------